FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

INTERNATIONAL BROTHERHOOD OF          
TEAMSTERS,                                  No. 05-17436
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CV-05-00126-THE
NORTH AMERICAN AIRLINES,                     OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
           for the Northern District of California
      Thelton E. Henderson, District Judge, Presiding

                 Argued and Submitted
       November 8, 2007—San Francisco, California

                   Filed March 7, 2008

    Before: Sidney R. Thomas, Richard C. Tallman, and
              Sandra S. Ikuta, Circuit Judges.

                  Opinion by Judge Ikuta




                           2165
            TEAMSTERS v. NORTH AMERICAN AIRLINES          2167


                         COUNSEL

Roland P. Wilder, Jr., Baptiste & Wilder, P.C., Washington,
D.C.; Duane B. Beeson, Beeson, Tayer & Bodine, for the
plaintiff-appellant.

Norman A. Quandt, Ford & Harrison LLP, Atlanta Georgia;
Steven R. Blackburn, Epstein Becker & Green, P.C., San
Francisco, California, for the defendant-appellee.


                         OPINION

IKUTA, Circuit Judge:

   This appeal presents the question whether section 2, First
of the Railway Labor Act (RLA), 45 U.S.C. § 152 First, read
in conjunction with other provisions of the RLA, imposes a
status quo requirement prohibiting carriers from unilaterally
altering terms or conditions of employment once negotiations
toward an initial collective bargaining agreement have begun,
but before the agreement has been completed. Following the
Supreme Court’s holding in Williams v. Jacksonville Terminal
Co., we hold that it does not. 315 U.S. 386, 402-03 (1942).
We also hold that the district court acted well within its dis-
cretion in denying injunctive relief in this case. See Chicago
& N. W. Ry. Co. v. United Transp. Union, 402 U.S. 570, 583
(1971); Reg’l Airline Pilots Ass’n v. Wings West Airlines, Inc.
(Wings West), 915 F.2d 1399, 1402-03 (9th Cir. 1990).
2168          TEAMSTERS v. NORTH AMERICAN AIRLINES
                                     I

   North American Airlines (“North American”), a Delaware
corporation, is a certified air carrier engaged in scheduled and
charter passenger service, as well as service for the Depart-
ment of Defense. See 45 U.S.C. §§ 181-182. North American
employs approximately 600 employees, including 120 pilots.
In January 2004, the National Mediation Board certified the
International Brotherhood of Teamsters (IBT) as the collec-
tive bargaining representative for the pilots of North Ameri-
can. See 45 U.S.C. § 152 Ninth. The parties commenced
negotiations for an initial collective bargaining agreement in
April 2004 and negotiations continue to the present.1

   Citing fundamental changes and turbulent times facing the
airline industry, North American sent a memorandum to all
employees on November 5, 2004, notifying them of its plans
to cut costs and increase productivity in order to maintain opera-
tions.2 North American announced that it would reduce costs
by: instituting cost-sharing for health premiums; making
changes to scheduling and compensation for flight crews,
including changes to pilot scheduling; and reducing senior
  1
     The National Mediation Board announced on September 5, 2007 that
“a tentative collective bargaining agreement was reached on August 31,
2007 between North American Airlines and the International Brotherhood
of Teamsters.” Press Release, National Mediation Board, North American
Airlines, International Brotherhood of Teamsters Reach New Tentative
Agreement (Sept. 5, 2007), 2007 WLNR 17464344. By joint letter dated
October 16, 2007, the parties informed the court that “the pilots rejected
the tentative agreement in a ratification vote. The parties are not able to
state when a new tentative collective bargaining agreement might be
reached or what the specific terms of such agreement would be.”
   2
     North American cited a number of specific threats to its continued
profitability: (1) A charter customer representing 20% of its total business
declined to renew its contract expiring December 31, 2004; (2) it lost
membership in a group guaranteed to receive 54% of the Department of
Defense’s private carrier business; (3) fuel costs had increased by 70%;
and (4) competition from another airline was eroding its scheduled passen-
ger markets in the Carribean.
             TEAMSTERS v. NORTH AMERICAN AIRLINES             2169
management salaries, including those of the chief executive
officer and chief operation officer. Regarding the pilots, North
American sought to “achieve a 12-18 percent reduction in
[its] flight deck costs per block hour,” in other words, its costs
“incurred in operating [its] aircraft as it relates to the pilots.”
North American could achieve these cost reductions either
through scheduling changes designed to increase productivity
or through wage cuts, though it considered the pilots’ cooper-
ation necessary to execute effectively any scheduling changes.

   North American discussed these company-wide plans and
sought input from IBT during negotiations with the pilots on
November 9-11 and December 7-9, 2004, though it asserted
a prerogative to institute changes unilaterally, irrespective of
the pilots’ approval. After the parties’ negotiations in Novem-
ber and December 2004, North American deemed the pilots
to be unwilling to provide the necessary cooperation for a suc-
cessful overhaul of the schedule. It therefore made the unilat-
eral decision to reduce its pilot costs through wage reductions.
IBT applied to the National Mediation Board for mediation
services on December 10, 2004, and the Board instituted
mediation proceedings on December 13, 2004.

   On December 28, 2004, North American issued another
memorandum to its employees, updating and superceding its
prior announcements with respect to its cost-reduction plan.
With respect to its non-pilot employees, North American
announced a 15% salary reduction for the chief executive
officer and chief operation officer; a 10% reduction for other
senior management and a twelve-month moratorium on merit-
based salary increases; 20% sharing of healthcare premiums;
flight attendant payroll reduction of 14 % through productiv-
ity increases; and a freeze of seniority-based flight attendant
wage increases. With respect to the pilots, North American
announced a wage reduction of 8%; a freeze of seniority-
based increases to hourly wage rates; a reduction of the mini-
mum monthly flight hour guarantee from 67 to 60 hours; and
2170          TEAMSTERS v. NORTH AMERICAN AIRLINES
an overtime flight hour wage rate reduction from 150% to
120%.

   IBT filed this action on January 7, 2005, after the first of
North American’s announced changes took effect. By its
complaint, IBT alleged that North American violated its obli-
gations under section 2, First and Fourth of the RLA, 45
U.S.C. §§ 152 First and Fourth,3 by unilaterally altering the
pilots’ rates of pay, rules, and working conditions after the
parties had commenced negotiations regarding an initial col-
lective bargaining agreement. IBT sought preliminary and
permanent injunctive relief from any unilateral alteration to
the pilots’ working conditions and a return to the working
conditions that existed prior to the commencement of negotia-
tions.

   After a two-day hearing (in July 2005), the district court
denied the motion for preliminary injunctive relief on Septem-
ber 14, 2005, on the ground that IBT failed to demonstrate a
likelihood of success on the merits on either of its section 2
claims. The district court ruled that section 2, First does not
require the employer to maintain the status quo before the
completion of an initial collective bargaining agreement. The
court further held that section 2, First did not entitle IBT to
an injunction to maintain the status quo.4 The district court
entered final judgment in favor of North American on
November 16, 2005.

   On appeal, IBT argues that North American violated its
obligations under section 2, First when it unilaterally altered
the rates of pay, rules and working conditions of its pilots in
  3
     The RLA is codified at 45 U.S.C. §§ 151-188. Section 2 of the RLA
is codified at 45 U.S.C. § 152; section 5 of the RLA at 45 U.S.C. § 155;
section 6 of the RLA at 45 U.S.C. § 156; section 10 of the RLA at 45
U.S.C. § 160.
   4
     The district court also dismissed IBT’s section 2, Fourth claim. IBT
does not challenge this ruling on appeal.
              TEAMSTERS v. NORTH AMERICAN AIRLINES                    2171
the midst of the parties’ collective bargaining negotiations,
and that IBT was entitled to an injunction to require North
American to maintain the status quo.5

   We review a district court’s grant or denial of a preliminary
injunction for an abuse of discretion. Perfect 10, Inc. v. Ama-
zon.com, Inc., 508 F.3d 1146, 1157 (9th Cir. 2007). We
review the district court’s findings of fact for clear error, and
its conclusions of law de novo. Id.

                                    II

                                    A

   [1] Congress initially enacted the RLA, 45 U.S.C. §§ 151-
188, in 1926 to “encourage collective bargaining by railroads
and their employees in order to prevent, if possible, wasteful
strikes and interruptions of interstate commerce.” Detroit &
Toledo Shore Line R.R. Co. v. United Transp. Union (Shore
Line), 396 U.S. 142, 148 (1969). The RLA has been amended
multiple times since its passage into law, including an amend-
ment in 1936 to include coverage of air carriers, see 45 U.S.C.
§§ 181-182, though its essential structure has not been materi-
ally altered.

  The Supreme Court has provided a succinct overview of
the RLA:
  5
    North American rescinded the unilateral changes at issue in this case
in October 2005, and reinstated the pilots’ working conditions to those
prevailing at the outset of negotiations. However, this case is not moot.
We are not deprived of jurisdiction merely because the defendant volun-
tarily ceases the conduct at issue, unless the defendant shows that “there
is no reasonable expectation that the [conduct] will be repeated,” and it is
“absolutely clear that the allegedly wrongful behavior could not reason-
ably be expected to recur.” TRW, Inc. v. FTC, 647 F.2d 942, 953 (9th Cir.
1981) (internal quotations omitted); see also Norman-Bloodsaw v. Law-
rence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir. 1998). North Ameri-
can has not made such a showing in this case, and instead acknowledges
that the case is not moot.
2172          TEAMSTERS v. NORTH AMERICAN AIRLINES
      The Act provides a detailed framework to facilitate
      the voluntary settlement of major disputes.6 A party
      desiring to effect a change of rates of pay, rules, or
      working conditions must give advance written
      notice. § 6. The parties must confer, § 2 Second, and
      if conference fails to resolve the dispute, either or
      both may invoke the services of the National Media-
      tion Board, which may also proffer its services sua
      sponte if it finds a labor emergency to exist. § 5
      First. If mediation fails, the Board must endeavor to
      induce the parties to submit the controversy to bind-
      ing arbitration, which can take place, however, only
      if both consent. §§ 5 First, 7. If arbitration is rejected
      and the dispute threatens ‘substantially to interrupt
      interstate commerce to a degree such as to deprive
      any section of the country of essential transportation
      service, the Mediation Board shall notify the Presi-
      dent,’ who may create an emergency board to inves-
      tigate and report on the dispute. § 10. While the
      dispute is working its way through these stages, nei-
      ther party may unilaterally alter the status quo. §§ 2
      Seventh, 5 First, 6, 10.

Shore Line, 396 U.S. at 149 n.14 (quoting Bhd. of R.R. Train-
men v. Jacksonville Terminal Co., 394 U.S. 369, 378 (1969)).

   There are four provisions in the RLA that preclude the par-
ties from unilaterally altering the status quo while “the dispute
is working its way” through the stages described above. Id.
During the first stage, beginning when a party gives 30-day
advance written notice of an intended change to an agreement,
section 6 provides that if the services of the Mediation Board
are either requested or proffered, “rates of pay, rules, or work-
ing conditions shall not be altered by the carrier until the con-
  6
   “Major disputes” include disputes “over the formation of collective
agreements or efforts to secure them.” Elgin, J. & E. Ry. Co. v. Burley,
325 U.S. 711, 723-24 (1945).
            TEAMSTERS v. NORTH AMERICAN AIRLINES               2173
troversy has been finally acted upon” pursuant to section 5 of
the RLA. 45 U.S.C. § 156.

   In the next phase, after mediation has failed and the parties
have refused arbitration, section 5 imposes a thirty-day cool-
ing off period in which “no change shall be made in the rates
of pay, rules, or working conditions or established practices
in effect prior to the time the dispute arose.” 45 U.S.C. § 155
First.

   The final phase occurs only if the President decides to
create an emergency board to investigate and report on a situ-
ation that threatens essential transportation service. Section 10
provides that after the creation of such a board, and for thirty
days after the board makes its report to the President, “no
change, except by agreement, shall be made by the parties to
the controversy in the conditions out of which the dispute
arose.” 45 U.S.C. § 160.

   While the three status quo provisions described above
relate to specific stages in the settlement of major disputes,
section 2 of the RLA, which describes the general duties of
carriers and employees, also contains a status quo provision.
Section 2, Seventh precludes the parties from making unilat-
eral changes in working conditions “embodied in agreements”
except as provided in such agreements or through the process
described in section 6, i.e., by providing thirty-days notice of
an intended change in agreements, and proceeding through
the process described above. 45 U.S.C. § 152 Seventh.

   [2] The statutory section underlying IBT’s claim in this
case, section 2, First, is also part of the section imposing gen-
eral duties on carriers and employers. It states:

    It shall be the duty of all carriers . . . and employees
    to exert every reasonable effort to make and main-
    tain agreements concerning rates of pay, rules, and
    working conditions, and to settle all disputes,
2174        TEAMSTERS v. NORTH AMERICAN AIRLINES
    whether arising out of the application of such agree-
    ments or otherwise, in order to avoid any interrup-
    tion to commerce or to the operation of any carrier
    growing out of any dispute between the carrier and
    the employees thereof.

45 U.S.C. § 152 First. Under this section, the responsibility to
“exert every reasonable effort to make . . . agreements” com-
mences before any agreement has been formed. Id. However,
section 2, First does not expressly impose any obligation on
the parties to maintain the status quo during this pre-
agreement time frame.

                               B

   [3] As this review indicates, the RLA’s “detailed frame-
work to facilitate the voluntary settlement of major disputes,”
Shore Line, 396 U.S. at 149 n.14 (internal quotation marks
omitted), focuses primarily on the period after a collective
bargaining agreement is in place, when either the carrier or
employees intend to make changes to the existing agreement.
Williams v. Jacksonville Terminal Co. established a critical
difference between the pre-agreement and post-agreement
time frames, namely, that the RLA does not require a carrier
to maintain the status quo before an initial collective bargain-
ing agreement has been completed. 315 U.S. at 402-03.

   [4] In Williams, a union argued that after the employees
had selected a certified union representative and requested a
conference with the railroad to negotiate an agreement, the
RLA prohibited the railroad from unilaterally imposing a
wage plan that would make tips earned by railroad porters a
component of their wages. See 315 U.S. 401-02. The
Supreme Court rejected this argument, stating that the “insti-
tution of negotiations for collective bargaining does not
change the authority of the carrier” to alter working condi-
tions. Id. at 402. The Supreme Court explained that the RLA’s
status quo provisions set forth in section 6 and section 2, Sev-
            TEAMSTERS v. NORTH AMERICAN AIRLINES               2175
enth “are aimed at preventing changes in conditions previ-
ously fixed by collective bargaining agreements.” Id. at 403;
see also id. at 400 (holding “section 6 is phrased so as to leave
no doubt that only agreements[ ] reached after collective bar-
gaining” are covered by the status quo requirements). Further,
Williams rejected the union’s argument that section 2, First
imposed a status quo requirement before a collective bargain-
ing agreement was formed:

    Because the carrier was, by the [RLA], placed under
    the duty to exert every effort to make collective
    agreements, it does not follow that pending those
    negotiations, where no collective bargaining agree-
    ments are or have been in effect, the carrier cannot
    exercise its authority to arrange its business relations
    with its employees in the manner shown in this
    record.

Id. at 402. In sum, Williams leaves no doubt that the RLA
does not require the parties to maintain the status quo during
the time frame before a collective bargaining agreement has
been completed, regardless of whether negotiations have been
instituted.

   The Supreme Court addressed a different issue in Shore
Line, namely, the scope of the status quo provisions of the
RLA during the time frame after a collective bargaining
agreement had been completed. 396 U.S. at 143. In Shore
Line, a railroad notified a union with which it already had an
existing collective bargaining agreement that it planned to
require certain employees to report to work in new locations.
Id. at 143-46. The parties had not addressed the work location
issue in the existing agreement, and the union proposed an
amendment to cover the changed working conditions. Id.
While the parties’ dispute was pending before the National
Mediation Board, the railroad attempted to impose its
intended changes unilaterally. Id. at 146. The railroad argued
that the status quo provision of section 6 precluded changes
2176        TEAMSTERS v. NORTH AMERICAN AIRLINES
only to those conditions already set forth in an agreement and
that it was therefore free to change any working conditions
that were not expressly embodied in the existing collective
bargaining agreement. Id. at 147-48.

   The Court disagreed. The Court reasoned that “[i]t would
be virtually impossible to include all working conditions in a
collective-bargaining agreement,” and when a union moves to
amend an agreement to address a disputed working condition,
it would defeat the purpose of the RLA to allow the carrier to
make a change unilaterally to the very working condition
under dispute. Id. at 154-55. Reading section 6 “in conjunc-
tion with the implicit status quo requirement in the obligation
imposed upon both parties by § 2 First, ‘to exert every reason-
able effort’ to settle disputes without interruption to interstate
commerce,” id. at 151 (quoting 45 U.S.C. § 152 First), the
Court concluded that section 6’s prohibition on changing the
status quo extended to all working conditions that comprised
the status quo, not just those working conditions already
embodied in the collective bargaining agreement. Id. at 151-
53.

   In reaching this conclusion, the Court rejected the rail-
road’s argument that such an interpretation of section 6 would
conflict with Williams. The Court noted that Williams did not
address the question raised in Shore Line, i.e., whether after
a collective bargaining agreement had been completed, sec-
tion 6’s status quo provision applied to all working conditions
or just the working conditions documented in the existing col-
lective bargaining agreement. Id. at 157-58. Rather, Williams
considered the period before a collective bargaining agree-
ment had been completed, and considered whether the RLA’s
status quo provisions were even applicable in that time frame.
Id. at 158. As the Court summed it up,

    it is readily apparent that Williams involved only the
    question of whether the status quo requirement of
    § 6 applied at all. The Court in Williams therefore
            TEAMSTERS v. NORTH AMERICAN AIRLINES            2177
    never reached the question of the scope of the status
    quo requirement in a dispute, such as the one before
    the Court today, to which that requirement conced-
    edly applies.

Id. Accordingly, the Court concluded, Williams’s statement
that the status quo provisions of section 6 apply only where
there is a “change in agreements,” Williams, 315 U.S. at 400,
merely clarified the time frame in which section 6 applies.
Williams did not conflict with Shore Line’s holding that once
the status quo provisions are applicable, they apply to all
working conditions, not just those embodied in agreements.
Shore Line, 396 U.S. at 158.

                               C

   In this case, no collective bargaining agreement has been
completed. Under Williams, neither the RLA in general, nor
section 2, First in particular, imposes a status quo requirement
on the employer during this pre-agreement time frame,
regardless whether negotiations have been instituted. Never-
theless, IBT raises a number of arguments as to why section
2, First, read together with other provisions of the RLA, pre-
cludes North American from making any changes in the status
quo once negotiations have commenced.

   IBT begins by noting that the status quo provisions in the
RLA are not limited to the post-agreement time frame by their
terms. For example, the plain language of section 6 provides
that the employer may not alter the status quo “[i]n every
case” where “the services of the Mediation Board have been
requested by either party, or said Board has proffered its ser-
vices.” 45 U.S.C. § 156. Similarly, IBT argues that neither
section 5, First (providing that if mediation fails, the parties
will maintain the status quo for 30 days after notice of the
failure) nor section 10 (providing that after the emergency
board makes its report to the President, the parties will main-
tain the status quo for 30 days) expressly limit their respective
2178           TEAMSTERS v. NORTH AMERICAN AIRLINES
status quo requirement to the period after a collective bargain-
ing agreement has been completed. Accordingly, IBT argues,
these status quo provisions could take effect before any agree-
ment had been completed between the parties. IBT further
notes the statement in Shore Line that section 2, First, in con-
junction with sections 5, 6 and 10, form “an integrated, har-
monious scheme for preserving the status quo from the
beginning of the major dispute through the final 30-day
‘cooling-off’ period.” 396 U.S. at 152. Because the RLA does
not expressly limit the applicability of the status quo require-
ments to the post-agreement time frame, and in light of Shore
Line’s vision of a comprehensive scheme for preserving the
status quo, IBT argues that we must read the RLA as preclud-
ing unilateral changes in working conditions even before any
agreement has been completed.7

   The obvious problem with this interpretation is that, as
noted above, Williams expressly held that section 2, First,
read in context with the other provisions of the RLA, does not
impose a status quo requirement upon the carrier prior to the
formation of a collective bargaining agreement, regardless of
whether negotiations have commenced. 315 U.S. at 402-03. In
response, IBT argues that Williams was limited by Shore
Line, when it stated that, “[i]n Williams there was absolutely
no prior history of any collective bargaining or agreement
between the parties on any matter.” 396 U.S. at 158. Accord-
ing to IBT, this statement implicitly creates the converse rule:
Where there is any prior history of collective bargaining, the
  7
    IBT did not assert a claim under section 6 of the RLA, nor does it
argue on appeal that section 6 creates an entitlement to a status quo injunc-
tion prior to the formation of an initial collective bargaining agreement.
Such a claim would be foreclosed by Williams, 315 U.S. at 400; see also
Wings West, 915 F.2d at 1402. Our sister circuits have reached the same
conclusion. See, e.g., Atlas Air, Inc. v. Air Line Pilots Ass’n, 232 F.3d 218,
223 (D.C. Cir. 2000) (collecting cases); Aircraft Mechs. Fraternal Ass’n
v. Atl. Coast Airlines, Inc., 55 F.3d 90, 93 (2d Cir. 1995); Int’l Ass’n of
Machinists and Aerospace Workers v. Transportes Aereos Mercantiles
Pan Americandos, S.A., 924 F.2d 1005, 1008 (11th Cir. 1991) (TAMPA).
            TEAMSTERS v. NORTH AMERICAN AIRLINES             2179
status quo provisions of RLA must apply. The Eleventh Cir-
cuit has adopted this reasoning, stating that Shore Line “lim-
ited Williams’ allowance of unilateral changes to the narrow
situation where there is ‘absolutely no prior history of any
collective bargaining or agreement between the parties on any
matter.’ ” TAMPA, 924 F.2d at 1008 (quoting Shore Line, 396
U.S. at 158) (emphasis added in TAMPA). Moreover, IBT
points to our decision in Wings West, where we rejected a
union’s request under section 2, First for an injunction pre-
cluding an employer from unilaterally changing working con-
ditions, and noted that “there ha[d] been no negotiation
process instituted at all” between the employer and employ-
ees. Wings West, 915 F.2d at 1403. Again, IBT argues that
this language implicitly creates an entitlement to an injunction
once negotiations have commenced. In other words, IBT asks
us to follow the Eleventh Circuit’s reasoning in TAMPA, and
hold that Williams is no bar to reading section 2, First as pre-
cluding carriers from changing the status quo once negotia-
tions have commenced.

   We must decline this invitation, because in our view Wil-
liams has not been limited by Shore Line, and the cited lan-
guage in Wings West is not on point. As noted above, Shore
Line and Williams addressed the applicability of the RLA dur-
ing different time frames, and Shore Line was careful to dis-
tinguish Williams rather than overrule it. Shore Line did not
even address the applicability of a status quo provision in the
period before a collective bargaining agreement had been
completed, and so it in no way modified Williams’s ruling
that a carrier can “exercise its authority to arrange its business
relations with its employees” during the time frame before an
initial collective bargaining agreement has been completed.
Williams, 315 U.S. at 402. Nor can Shore Line’s description
of the facts in Williams, i.e., that “there was absolutely no
prior history of any collective bargaining or agreement
between the parties on any matter,” Shore Line, 396 U.S. at
158, be read as implicitly overruling Williams’s holding, par-
ticularly because Shore Line explicitly declined to overrule
2180        TEAMSTERS v. NORTH AMERICAN AIRLINES
Williams. See id. (declining to “comment upon the current
vitality” of Williams’s rejection of the unions’ claims).

   Moreover, our statement in Wings West that “there ha[d]
been no negotiation process instituted at all,” 915 F.2d at
1403, related only to our conclusion that the plaintiff had
failed to satisfy “the prerequisites for stating a claim under the
authority of Chicago & N. W. Ry.,” id. at 1403. In other
words, we held, in light of the facts in Wings West, it would
have been premature to hold that an injunction was “the only
practical, effective means of enforcing the duty to exert every
reasonable effort to make and maintain agreements,” Chicago
& N. W. Ry. Co., 402 U.S. at 583. IBT’s attempt to establish
the converse of the rule established in Williams is unsup-
ported by either Shore Line or Wings West.

   IBT also raises several policy arguments to support its posi-
tion. First, IBT argues that we should interpret section 2, First
by analogy to the National Labor Relations Act (NLRA).
Because an employer’s unilateral change of working condi-
tions during the bargaining process would violate the employ-
er’s duty to bargain in good faith under the NLRA, see NLRB
v. Katz, 369 U.S. 736, 743 (1962), such actions should also
be deemed a violation of the employer’s analogous obligation
under section 2, First. We rejected a similar interpretation in
Wings West, 915 F.2d at 1402. We observed that the NLRA
provides for an administrative agency, the National Labor
Relations Board, to issue judicially-enforceable orders,
whereas the RLA creates no such agency, id., and noted that
it was therefore “doubtful that Congress intended the federal
courts to operate [under the RLA] as the NLRB does under
the . . . NLRA.” Id. Therefore, we declined to read section 2,
First as incorporating a standard for granting an injunction
analogous to the standard under the NLRA for enforcing an
employer’s duty to bargain in good faith. Id.

   [5] Finally, IBT notes that if the status quo provisions of
the RLA are inapplicable before a collective bargaining agree-
               TEAMSTERS v. NORTH AMERICAN AIRLINES                    2181
ment has been formed, a carrier would have no obligation to
maintain the status quo during the pre-agreement time frame
even if the President had formed an emergency board to
investigate a pending strike. Whatever the merits of this pol-
icy argument, it does not overcome Williams’s conclusion that
the status quo provisions of the RLA do not bind the parties
prior to the formation of an initial collective bargaining agree-
ment. Therefore, we agree with the Second Circuit’s conclu-
sion in Aircraft Mechanics Fraternal Ass’n that “the essential
holding of Williams remains good law,” 55 F.3d at 94, and we
hold that the RLA does not preclude parties from unilaterally
changing working conditions before a collective bargaining
agreement has been formed, even if negotiations have com-
menced.

                                    III

   Because we hold that section 2, First does not prohibit car-
riers from altering working conditions in the period before a
collective bargaining agreement has been completed, we also
reject IBT’s argument that it is entitled to injunctive relief
requiring North American to comply with a status quo
requirement imposed by section 2, First.8 The district court
found that “the parties continue to negotiate, with no evidence
that either side is not participating in good faith with the
desire to reach agreement and no indication that the mediation
will not ultimately be successful.” These findings were not
clearly erroneous. See Perfect 10, 508 F.3d at 1157.
  8
   IBT bases its claim of entitlement to injunctive relief solely on the the-
ory we have rejected, namely, that North American violated a status quo
obligation imposed by section 2, First. IBT does not argue that North
American violated section 2, First’s requirement that it “exert every rea-
sonable effort to make and maintain agreements” in some other way, such
as by “engag[ing] in the mere pretense of negotiation” or “adopt[ing] eva-
sive and dilatory tactics.” Ass’n of Flight Attendants, AFL-CIO v. Horizon
Air Indus., Inc., 976 F.2d 541, 545 (9th Cir. 1992) (internal quotation
marks omitted). Therefore, we do not address such alternative theories for
obtaining injunctive relief before the completion of an initial collective
bargaining agreement.
2182        TEAMSTERS v. NORTH AMERICAN AIRLINES
   [6] Because IBT has not established that an injunction “is
the only practical, effective means of enforcing the duty to
exert every reasonable effort to make and maintain agree-
ments,” IBT does not meet the standard for injunctive relief.
See Chicago & N. W. Ry. Co., 402 U.S. at 583. Accordingly,
the district court acted well within its discretion in denying
IBT’s motion for a preliminary injunction.

  AFFIRMED.